Exhibit 10.10

 

Labor Contract

 



Party A(employer)   Party B (employee)      
Name                                                                    Name Wu
Xiao Yun       Residence   sex FeMale                                   The
legal representative   ID (passport) number:       (principal)
                                                 



440923198606295723

      Contact                                                   

 

The household registration address

 

Guang Dong Jiao Ling County

 

Current address

 

Shen Zhen Long Gang District Ban Tian GangVillage

 

Contact phone number                           Contact phone number 13590399430

 

In accordance of the Labor Law of the People's Republic of China (hereinafter
refer as the “Labor Law”), the Labor Contract Law of the People's Republic of
China (hereinafter refer as the “Labor Contract Law”), the Byelaw of Shenzhen
Employee Salary Payment , (hereinafter refer as “salary payment byelaw”) And
other relevant laws and regulations, both parties agree to abide by the basic
principle rules of fairness, equality, self-willingness, mutual benefiting ,
honesty and good faith on signing this labor contract, abide by all the terms on
the labor contract.

 



 

 

 

A. Validity of the Contract

 

1. Both parties agree to use option number (1) to fix the validity of the
contract.

 

(1) there is a fixed period: from July 1, 2016 to July 1, 2019.

 

(2) no fixed period:__________________________(M/D/Y)

 

(3) in accordance of completion of assigned tasks: from _______________(M/D/Y)
until the completion date. The mark of the work completion
is                                            

 

2. The probation period is 3 (month) from July 1, 2016 (M/D/Y) to 30 September,
2016 (M/D/Y) (The probation period is required to include as part of the labor
contract validation period, if no probation period, please fill in the blank as
"no").

 

B. Work Description and workplace

 

Party B's job Description (position or type of work) Financial supervisor

 

Party B 's office location Shen Zhen

 

C. Working hours and Holidays

 

1. Both parties agree to use option (1) to assign Party B’s working hour.

 

(1). Following the standardized working hours tracking system, which is 8 daily
working hours (no more than 8 hours), 40 working hours per week (not more than
40 hours), Minimum of one day off per week.

 



 1 

 

 

(2). Part-time work tracking system, which is upon the approval of the human
resources department, Party B filled in a position which requires irregular
working hours.

 

(3). The general working hours tracking system, which is upon the approval of
the human resources department, Party B filled in a position which required
general working hour tracking system to calculate specific working hours.

 

2. Due to Party A’s production and operation needs party B will be required to
work extra hours, under the circumstance both party should refer "Labor Law"
Article 41 to evaluate the situation and calculate extra payment.

 

3. Party B shall have statutory holidays, annual holidays, marriage leave,
maternity leave and bereavement leave.

 

4. Party B’s other arrangements for holidays
                                                                                             

 

D. labor compensation

 

1. Party A shall abide by the labor law for distributing wages, which shall not
be lower than the minimum wage, that mandate by the government.

 



 2 

 

 

2. After negotiation, both parties agree to use option number (1) to receive
payment.

 

(1). Party B assigned wage is 8,000RMBper month; the wage during probation
period is 7000RMB.

 

(2). Both Parties agree to use                                              as
mark for payment received.

 

3. Party A shall set payment on __(date) of each month as payday. Party A shall
pay Party B at least once a month in monetary form.

 

4. Party B overtime payment, paid holidays and special working situations
payment shall use all related rule and regulations to calculate total
accumulated hours for payment.

 

5. Both Parties other arrangements for payment Party B’s salary structure is set
to be monthly wage plus commission payment. Party B will pay income tax based on
the actual amount received. The commission payment will be reviewed based on the
company policy to decide.

。

E. Insurance and welfare

 

1. Both parties mutual agree to abide by the national and provincial statutory
participate in domestic social insurance policy.

 

2. If Party B get sick or had non-work-related injuries, Party A shall take the
measure accordingly based on the National and state labor law for sick leave or
medical care.

 



 3 

 

 

3. If Party B suffering from occupational diseases, work-related injuries, Party
A shall use "the People's Republic of China Occupational Disease Prevention
Law", "Industrial Injury Insurance policy" and other relevant laws and
regulations to deal with the matter accordingly.

 

4. Party A provides Party B with the following benefits retirement insurance,
unemployment insurance, maternal insurance, medical insurance, injury insurance
, housing allowance fund

 

F. labor protection, working conditions and occupational hazards protection

 

1. In accordance with national and provincial labor protection regulations,
Party A needs to provide sterilized working environment, safe premises, and
necessary safety tools and equipment, make sure Party B’s working safety and
health.

 

2. In accordance of the national and provincial rules and regulations, Party A
has responsibilities for female workers and minor worker’s safety during working
hours.

 

3. Party B engaged in operations, may cause_________ occupational hazards, Party
A should take protective measurements such as ______________. Also in accordance
of the National Health department’s regulations on worker’s health requirements
before work, during work and leave work, worker should have physical tests,
which the fee will take on by Party A.

 



 4 

 

 

4. Party B has rights to refuse Party A's against rules command and enforcing
risk-taking operation procedure; Party B has rights to correct Party A or report
to the relevant departments for health endangerment and occupational hazards
operations.

 

G. Rules and Regulations

 

1.Party A enact the company’s rules and regulations which party A should be
fully informed for acknowledgment.   

2.Party B shall abide by the national and provincial laws and the rules and
regulations enacted by party A, and Party B shall finish assignments, improve
one’s occupational skills, and abide by the safety operating rules and
professional work ethics.   

3.Party B should abide by the national and provincial rules and regulations
concerning about family planning scheme.

 

H. labor contract amendments

 

Both parties allow this contract to make changes or amend to. If any changes the
party has to inform the other party in a written form. The amended contract each
party shall keep one copy for enforcement.

 



 5 

 

 

I. Dissolution and termination of the contract

 

1. Both parties can mutually agree to terminate this labor contract.

 

2. Party B give Party A 30 days of notice in written form for dissolve the
contract; During Party B’s probation period, party B give party A 3 days’ notice
in written form for dissolve the contract

 

3. If Party A has any of the behaviors listed below toward Party B, Party B has
rights to dissolve the contract.

 

(1) Failing to provide basic work protection or working conditions according to
the labor contract;

 

(2) Fail to provide the full payment toward Party B’s work;

 

(3) Fails to pay social insurance for Party B, after Party B’s requests within a
month still not be able to provide the payment;

 

(4) Party A violated the laws and regulations, which result in endangerment for
Party B in any way;

 

(5) Party A use fraudulent way or threatening or take advantage of Party B which
result in the invalidation of the labor contract;

 

(6) Exempt oneself from legal liability, minimize Party B’s rights which result
in the invalidation of the contract;

 

(7) In violation of laws and administrative regulations mandatory, resulting in
invalidation of the contract;

 

(8) any other rules and regulations in protection of Party B which has been
violated by Party A could result in dissolve the contract;

 



 6 

 

 

4. Party A use violation, threatening or illegally restricting one’s freedom and
forcing Party B to work, or Party A violated the rules to enforce operation
which result in endangerment of Party B, Party B can immediately terminate the
labor contract without any prior notice to Party A.

 

5. Party A has rights to terminate the contract if any of the following
circumstance occur from Party B:

 

(1) In duration of the probation period which Party B doesn’t qualify for the
position requirements

 

(2) violation of the company’s rules and regulations;

 

(3) Negligence of one’s duty and malpractice, which caused Party A have server
loss;

 

(4) Establishing relations with other companies for one’s own benefit which
result in server loss of the company, after Party A’s warning still don’t change
one’s behavior;

 

(5) Use fraudulence ,threatening or take advantage of Party A, which violated
Party A’s willingness for employment, result in the invalidation of the
contract;

 

(6) Party B has litigation proceeding;

 



 7 

 

 

6. Any of the following situation occur could result dissolve of the contract,
Party A give 30 days’ notice in written form or pay extra one-month salary to
dissolve the contract, “Labor contract Law” Article 42’s situation can work as
exception:

 

(1) Party B has illness or non-work- related injuries, after recovery, Party B
no longer be able to do the initial assignment or any other assignment

 

(2) Party B doesn’t qualify for the position , after proper training or change
of position , one still cannot do the job effectively .

 

(3) According to the objective situation, the labor contract concluded, a major
changes have occurred which result in the contract non-executable, after
negotiation, both parties cannot strike another agreement.

 

7. Any of the following circumstance occur result in dissolve the contract,
Party A needs to layoff more than 20 employees or layoff less than 20 employees
but those employees occupancy is 10% of the total employment, under the
circumstance Party A needs to give 30 days notice to inform employees for
acknowledgement, listen to the Labor Union or employees’ suggestions and report
to the human resources department, then Party A can start layoff workers, “Labor
contract law” Article 42’s circumstance could work as an exception:

 

(1) in accordance of the bankruptcy code to reorganize the company;

 



 8 

 

 

(2) the company’s operation has terrible financial difficulties;

 

(3) change of productions, technology convention or change of business model,
after adjustment of the labor contracts, still need to layoff staff;

 

(4) Other labor contracts should be based on the basis of the objective economic
situation, major incidence occurs, resulting in the labor contract cannot be
fulfilled

 

8. The labor contract shall be terminated if any of the following circumstances
occur:

 

(1) the expiration of the labor contract;

 

(2) Party B has reached the retirement age;

 

(3) Party B’s death, or by the court declared dead or declared missing;

 

(4) Party A declared bankruptcy;

 

(5) Party A has been revoked business license, ordered to close, Party A decided
to dissolve ahead of schedule;

 

(6) other laws and administrative regulations circumstances.

 



 9 

 

 

J. Economic compensation

 

1. Party A shall compensate to Party B if any of the following circumstances
occur:

 

(1) Party A propose to terminate the labor contract according to the provision 1
Article 9 of this Labor Contract and both parties mutually agree for dissolve
the contract.

 

(2) Party B terminate the labor contract based on Article I of this Labor
Contract;

 

(3) Party A terminate the labor contract based on Article I term 6 and 7 of this
Labor Contract;

 

(4) On the exception of Party A retain Party B or improve contract terms for
renewal, unless Party B disagree with the terms, Party B can terminate the
contract based on Article I clause 1

 

(5) Termination of the labor contract based on Article I clause (4) and (5)

 

(6) other laws and administrative regulations

 

2. the two sides to terminate or terminate the labor contract, the economic
compensation for the payment of the standard should be "Labor Contract Law" and
the state and provincial and municipal regulations. Party A shall pay Party B
the economic compensation, shall be paid at the handover of Party B work.

 



 10 

 

 

K. Termination of the contract and process

 

Both parties mutually agree to terminate the contract, Party B shall handover
the work as requested. Party A shall provide written form for terminate the
contract as proof, and help Party B to transfer its personnel file and social
insurance file in the following 15 days. The termination notice shall state the
contract date, termination reasons, employee’s position, employment duration.

 

L. Dispute

 

If any dispute or disagreement occur primarily both parties shall conciliate by
themselves. If issues cannot be settled, both parties could seek help through
labor union or from labor dispute committee for further arbitration.

 

M. Other arrangements or matters by both parties:

 

1. This contract remain the sole contract between both parties.

2. If any changes or amendment, both parties has to reach into agreement and
sign a supplementary as an attachment to this contract; or just dismiss this
contract and sign a newly formed labor contract.

3. Actual working hours will be recorded on the payment slip.

 



 11 

 

 

N. Miscellaneous

 

1. Any other contract matters which did not conclude in this contract, both
parties will carry out using relevant rules and regulations.

 

2. The contract starts legal effect upon signing, any changes without written
form authorization will be invalid.

 

3. Both parties shall hold one copy.

 



Party A: (seal)   Party B:

/s/ Wu Xiao Yun

        The legal representative:                    (principal)              
Date:   Date: Nov 1, 2015

 

 

12

 

 